Citation Nr: 0124941	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  98-16 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for osteoarthritis of 
the lumbosacral spine with radiculopathy, currently rated 20 
percent disabling.  

2.  Entitlement to an increased rating for depression with 
anxiety, chronic fatigue, sleep disturbance, speech disorder, 
and neuropsychiatric condition, currently rated 10 percent 
disabling.  

3.  Entitlement to a compensable rating for residuals of 
hepatitis B with liver disorder and neutropenia.  

4.  Entitlement to a compensable rating for a right shoulder 
keloid.  

5.  Entitlement to service connection for an appendectomy 
scar.  

6.  Entitlement to service connection for a skin rash.  

7.  Entitlement to service connection for hemorrhoids.  

8.  Entitlement to service connection for a right wrist scar 
due to removal of a cyst.  

9.  Entitlement to service connection for epididymitis.  

10.  Entitlement to service connection for chronic 
prostatitis.  

11.  Entitlement to service connection for impotency.  

12.  Entitlement to service connection for a colon disorder.  

13.  Entitlement to service connection for anemia.  

14.  Entitlement to service connection for sinusitis.  

15.  Entitlement to service connection for a dental disorder, 
including temporomandibular joint syndrome.  

16.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

17.  Entitlement to service connection for residuals of 
exposure to chemicals, including uranium.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant retired from active military service in April 
1995 with more than 20 years of active duty.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The issues of entitlement to an increased ratings for 
depression, residuals of hepatitis B, and a right shoulder 
keloid, and entitlement to service connection for an 
appendectomy scar, a skin rash, hemorrhoids, a right wrist 
scar from removal of a cyst, epididymitis, chronic 
prostatitis, impotency, a colon disorder, anemia, sinusitis, 
a dental disorder including temporomandibular joint syndrome, 
PTSD, and residuals of exposure to chemicals including 
uranium are the subjects of a remand that follows the Boards 
decision as to the other issues on appeal.  


FINDING OF FACT

The appellant's lumbosacral spine disability is manifested by 
moderate limitation of motion with pain, tenderness, spasm, 
and weakness.  


CONCLUSION OF LAW

A rating greater than 20 percent for ostoearthritis of the 
lumbosacral spine with radiculopathy is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (2001).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his lumbosacral spine disability 
is more severely disabling than currently evaluated, thereby 
warranting a higher rating.   

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to the claim for an increased rating for his 
osteoarthritis of the lumbosacral spine.  Additionally, the 
May 1998 Statement of the Case (SOC) informed him of what 
evidence was needed to demonstrate that his lumbosacral spine 
disability warranted a higher rating, and he was provided 
ample opportunity and time to submit evidence.  The Board 
notes that the appellant did not elect to present testimony 
at a personal hearing.  Therefore, the Board concludes that a 
decision on the merits at this time, regarding the claim of 
an increased rating for osteoarthritis of the lumbosacral 
spine does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records show that the appellant was treated 
in November 1978 for complaints of back pain after lifting a 
heavy tool box, and that he received treatment for back pain 
on several subsequent occasions.  He was hospitalized for a 
week in April 1991 after being sent home from the Persian 
Gulf War for low back pain, at which time treatment included 
bedrest and physical therapy that produced a 60 percent 
increase in straight leg raising after 3-4 days and a 
decrease in back pain.  The discharge diagnosis was low back 
pain with radiculopathy.  An October 1994 record indicated 
that the appellant had recurring back pain.  

At a June 1995 VA medical examination, it was noted that the 
appellant appeared quite stiff, that he had difficulty 
climbing or sitting on the examination table, and that it was 
almost impossible to persuade him to bend over to check the 
mobility in the legs and back.  No abnormality was revealed 
on X-ray of the lumbosacral spine.  The diagnosis was 
osteoarthritis of the lumbosacral spine with radiculopathy.  

A VA spine examination was performed in January 1999.  The 
appellant gave a history of injuring his back in service when 
he fell carrying a heavy load, after which he was 
hospitalized for one week and was placed on bed rest for one 
month.  He reported that he had received injections (3) for 
his back in service and that treatment for his back 
disability since then had included injections, a TENS unit, 
heat, traction, and a back brace (all the time).  He also 
stated that he used a cane for ambulation but walked very 
poorly with it, and that he was like an invalid when getting 
in and out of a chair.  Examination revealed objective 
evidence of painful motion, tenderness, spasm, and weakness 
in the lumbar spine, and motion stopped when pain began.  The 
examiner noted that the spine was flexed forward in a 
postural abnormality of four degrees, that the musculature of 
the back was adequate, and that no neurological abnormalities 
were detected.  Range of motion testing showed forward 
flexion to be 66 degrees, backward extension to be 18 
degrees, and lateral bending to be 20 and 28 degrees, right 
and left, respectively.  An X-ray of the lumbosacral spine 
was considered normal.  The diagnosis was arthralgia of the 
lumbar spine with loss of function due to pain.  

Service connection was granted for ostoearthritis of the 
lumbosacral spine with radiculopathy by the January 1998 
rating decision, which assigned a 20 percent rating by 
analogy under Diagnostic Code 5293.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  

At this time, however, the clinical findings do not 
demonstrate that the appellant has a diseased disc that 
results in sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  Hence, the Board finds that a rating greater than 20 
percent is not warranted for his lumbosacral spine disability 
under Diagnostic Code 5293.  

A 40 percent evaluation is assigned for lumbosacral strain 
when it is manifested by severe symptomatology that includes 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of motion on forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation is assigned when lumbosacral 
strain is manifested by muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

As the January 1999 VA spine examination did not indicate 
that the appellant experienced listing of his whole spine to 
the opposite side, a positive Goldthwait's sign, marked 
limitation of motion on forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, the Board 
finds that a rating greater than 20 percent is not warranted 
for his lumbosacral spine disability under Diagnostic Code 
5295.  

The Board has also considered whether a higher rating may be 
assigned for the appellant's lumbosacral spine disability on 
the basis of limitation of motion in that joint.  Limitation 
of motion in the lumbar spine is assigned a 40 percent 
evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

If one accepts that normal range of motion in the lumbar 
spine consists of 95 degrees forward flexion, 35 degrees 
backward extension, 40 degrees lateral flexion, and 35 
degrees rotation, then the appellant has moderate limitation 
of motion in his lumbar spine, as demonstrated by the 66 
degrees of forward flexion, the 18 degrees of backward 
extension, and the 20 and 28 degrees of lateral extension on 
the right and left, respectively, shown at the January 1999 
VA spine examination.  Consequently, the Board is unable to 
identify a basis to grant a rating greater than 20 percent 
for the appellant's lumbosacral spine disability on the basis 
of limitation of motion.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  
Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

While the appellant complains of pain and weakness in his 
lumbar spine, which the physician at the January 1999 VA 
spine examination indicated resulted in loss of function, the 
Board does not find that such pain and weakness has resulted 
in functional disability in excess of that contemplated in 
the 20 percent evaluation already assigned.  The evidence 
reveals that the limitation of motion in the lumbar spine is 
not more than moderate as at least two thirds of flexion 
remains (66 degrees/95 degrees) with more than half remaining 
in the other planes, and that no neurological abnormalities 
were detected in January 1999.  Hence, the Board does not 
find that a higher disability evaluation is warranted for the 
appellant's lumbosacral spine disability on the basis of 
functional disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  A January 1998 rating decision granted service 
connection for osteoarthritis of the lumbosacral spine and 
assigned a disability ratings of 20 percent.  Because the 
appellant's current appeal as to those issues was based on 
that rating, the Board must consider staged ratings under 
Fenderson.  However, the evidence does not demonstrate more 
than moderate limitation of motion in the appellant's lumbar 
spine at any time since service.  Nor is there evidence since 
service showing that the appellant has experienced the 
symptomatology so as to meet the criteria listed under 
Diagnostic Codes 5293 or 5295 for ratings greater that 20 
percent at any time since service.  Therefore, an evaluation 
greater than 20 percent is not shown to have been warranted 
at any time since service connection was granted for 
osteoarthritis of the lumbosacral spine.  



ORDER

An increased rating for osteoarthritis of the lumbosacral 
spine is denied.  

REMAND

Initially, the Board notes that a July 1998 rating decision 
denied the appellant's claims of entitlement to service 
connection for chronic prostatitis, impotency, a colon 
disorder, anemia, sinusitis, a dental disorder including 
temporomandibular joint syndrome, PTSD, and residuals of 
exposure to chemicals including uranium.  He filed a Notice 
of Disagreement (NOD) with that denial in September 1998, but 
the RO has not issued him an SOC on those issues.  Under the 
holding by the Court in Manlincon v. West, 12 Vet. App. 238 
(1999), the September 1998 NOD initiated review by the Board 
of the RO's denial of those claims, and the issues must be 
remanded to have the RO issue an SOC regarding those claims.  
Because an appeal of the issue has not been perfected by the 
appellant, the Board does not have jurisdiction of the issue.  

Also of importance with regard to the appellant's claims is 
the VCAA.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because the May 1998 SOC denied the claims of entitlement to 
service connection for an appendectomy scar, a skin rash, 
hemorrhoids, a scar from removal of a right wrist cyst, and 
epididymitis on the basis of each claim being not well 
grounded, the change in the law brought about by the VCAA, 
necessitates a remand regarding those issues for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See VCAA, supra.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the July 1998 rating decision 
denied service connection for chronic prostatitis, impotency, 
a colon disorder, anemia, sinusitis, a dental disorder 
including temporomandibular joint syndrome, PTSD, and 
residuals of exposure to chemicals including uranium on the 
basis that each claim was not well grounded.  

Regarding the appellant's claim for an increased rating for 
his service-connected depression with anxiety, chronic 
fatigue, sleep disorder, speech disorder, and a 
neuropsychiatric condition, the Board notes that a January 
1999 VA examination diagnosed the appellant with atypical 
depression and a Global Assessment of Functioning (GAF) of 45 
in the past 12 months.  The examiner recommended that the 
appellant undergo another neuropyschological examination so 
that results could be compared with the examination performed 
at Walter Reed Hospital, which was not available to the 
examiner.  A VA chronic fatigue syndrome examination in 
January 1999 diagnosed chronic fatigue syndrome.  If the 
diagnosis of chronic fatigue syndrome is proper, then that 
disorder may be rated separately, rather than included as a 
symptom of the service-connected depression, given the 
appellant's service in the Persian Gulf War.  

In reviewing the appellant's service medical records, the 
Board finds that the earliest treatment record is dated in 
July 1978, more than two years after his entrance into the 
military.  The Board believes that the records from the time 
of the appellant's entrance examination in 1975 to July 1978 
would be helpful in addressing his claims, particularly in 
light of evidence that suggests he underwent an appendectomy 
in 1977.  

After reviewing the claims file, the Board finds that the 
appellant has not undergone sufficient examination to permit 
proper evaluation of his residuals of hepatitis B and right 
shoulder keloid.  Nor is there evidence in the claims file 
that offers findings as to any symptoms or debilitation since 
service related to the hepatitis B.  The Board also notes 
that the criteria for rating hepatitis B has changed (July 
2001) since the disorder was last evaluated by the RO.  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and request that a search be made for 
any additional service medical records 
pertaining to the appellant.  Should any such 
records be found, they should be forwarded to 
the RO, who should then associate them with the 
claims file.  

2.  The appellant should be requested to submit 
any service medical records, or copies thereof, 
that he may have in his possession.  

3.  The RO should contact the appellant and 
request that he provide the names and addresses 
of any health care providers from whom he has 
received treatment for his disabilities since 
1995, and, if possible, specify the appropriate 
dates of treatment.  Then, after any necessary 
authorization is obtained from the appellant, 
the RO should obtain copies of all treatment 
records for the appellant from the health care 
providers identified and associate them with 
the claims file.  

4.  The appellant should be afforded a VA scars 
examination for the purpose of determining the 
severity of the right shoulder keloid, the 
abdominal scar, and the right wrist scar.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify the degree of functional 
disability attributable to those scars, and he 
should provide a complete rationale for all 
conclusions reached.  

5.  The RO should schedule the appellant for a 
special examination by a hepatologist for the 
purpose of determining the severity of the 
residuals of hepatitis B.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify the degree of functional disability 
attributable to the service connected 
disability, if any.  

6.  The RO should schedule the appellant for a 
comprehensive VA psychiatric examination in 
order to ascertain the nature and severity of  
his service connected psychiatric disability.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination, which must 
be conducted in accordance with the VA 
Physician's Guide for Disability Evaluation 
Examinations.  The examiner should be requested 
to identify all psychiatric disorders present 
and to indicate, if possible, whether the 
appellant has a chronic fatigue syndrome that 
is separate from other psychiatric disorders.  
The examiner must assign a Global Assessment of 
Functioning Score consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed., 
1994), and explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed should be provided.  

7.  The RO should schedule the appellant for 
appropriate examinations with regard to his 
claimed skin rash, hemorrhoids, epididymitis, 
chronic prostatitis, impotency, colon disorder, 
anemia, sinusitis, dental disorder including 
temporomandibular joint syndrome, and residuals 
of exposure to chemicals including uranium for 
the purpose of ascertaining whether he has any 
of those disorders.  The claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiners prior to the 
examinations.  The RO should request that the 
examiners express opinions, if it is determined 
that the appellant has any of the claimed 
disabilities, as to whether it is at least as 
likely as not that such disorders are related 
to service.  The examiners should provide 
complete rationale for all conclusions reached.  

8.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

9.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

10.  The RO should issue the appellant and his 
representative an SOC with regard to the claims 
of entitlement to service connection for 
chronic prostatitis, impotency, a colon 
disorder, anemia, sinusitis, a dental disorder 
including temporomandibular joint syndrome, 
PTSD, and residuals of exposure to chemicals 
and uranium.  They should be informed of the 
requirement of filing a timely substantive 
appeal subsequent to receipt of an SOC in order 
to perfect the claim and thereby place it 
within the jurisdiction of the Board.  They 
should be afforded the appropriate period of 
time in which to file a substantive appeal 
after they have been issued the SOC.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a Supplemental Statement of the Case, and 
they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



